Name: 80/1264/EEC: Council Decision of 15 December 1980 amending Decision 71/143/EEC setting up machinery for medium-term financial assistance
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D126480/1264/EEC: Council Decision of 15 December 1980 amending Decision 71/143/EEC setting up machinery for medium-term financial assistance Official Journal L 375 , 31/12/1980 P. 0016 - 0016 Greek special edition: Chapter 10 Volume 2 P. 0007 Spanish special edition: Chapter 10 Volume 1 P. 0084 Portuguese special edition Chapter 10 Volume 1 P. 0084 +++++( 1 ) OJ NO L 73 , 27 . 3 . 1971 , P . 15 . ( 2 ) OJ NO L 379 , 30 . 12 . 1978 , P . 3 . COUNCIL DECISION OF 15 DECEMBER 1980 AMENDING DECISION 71/143/EEC SETTING UP MACHINERY FOR MEDIUM-TERM FINANCIAL ASSISTANCE ( 80/1264/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 103 AND 108 THEREOF , HAVING REGARD TO THE 1979 ACT OF ACCESSION , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , BY DECISION 71/143/EEC ( 1 ) , AS LAST AMENDED BY DECISION 78/1041/EEC ( 2 ) , THE COUNCIL SET UP MACHINERY FOR MEDIUM-TERM FINANCIAL ASSISTANCE VALID FOR AN INITIAL PERIOD OF FOUR YEARS , FROM 1 JANUARY 1972 , LATER EXTENDED TO 31 DECEMBER 1980 ; WHEREAS IT IS APPROPRIATE THAT THE MEMBER STATES' OBLIGATIONS REMAIN IN FORCE UNTIL THE DEFINITIVE STAGE OF THE EUROPEAN MONETARY SYSTEM IS ESTABLISHED ; WHEREAS THE COMMITMENT CEILINGS PROVIDED FOR IN ARTICLE 1 ( 1 ) OF DECISION 71/143/EEC ARE AMENDED BY THE 1979 ACT OF ACCESSION AND IT IS THEREFORE OPPORTUNE TO REPRODUCE IN THIS DECISION THE TEXT OF THE ANNEX APPEARING IN ANNEX I , CHAPTER VII , POINT 2 OF THE 1979 ACT OF ACCESSION , HAS ADOPTED THIS DECISION : ARTICLE 1 DECISION 71/143/EEC IS HEREBY AMENDED AS FOLLOWS : 1 . ARTICLE 1 ( 2 ) SHALL BE REPLACED BY THE FOLLOWING : " 2 . THIS OBLIGATION SHALL APPLY UNTIL 31 DECEMBER 1982 , UNLESS THE DEFINITIVE PHASE OF THE EUROPEAN MONETARY SYSTEM IS SET UP BEFORE THIS DATE . " 2 . THE ANNEX SHALL BE REPLACED BY THE FOLLOWING : " ANNEX MILLION ECU PERCENTAGE BELGIUM 1 000 6.96 DENMARK 465 3.24 GERMANY 3 105 21.61 GREECE 270 1.88 FRANCE 3 105 21.61 IRELAND 180 1.25 ITALY 2 070 14.40 LUXEMBOURG 35 0.24 NETHERLANDS 1 035 7.20 UNITED KINGDOM 3 105 21.61 TOTAL 14 370 100.00 " ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 15 DECEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER